Case 3:20-cv-02335-MMA-LL Document 10 Filed 02/26/21 PageID.59 Page 1 of 2




 1
 2   EDELSBERG LAW, P.A.
     Scott Edelsberg, Esq. (CA Bar No. 330990)
 3
     20900 NE 30th Ave, Suite 417
 4   Aventura, FL 33180
 5   Telephone: 305-975-3320
     scott@edelsberglaw.com
 6
 7   Counsel for Plaintiff and Proposed Class
 8
 9
10
11                                  UNITED STATES DISTRICT COURT

12                            SOUTHERN DISTRICT OF CALIFORNIA

13
14
15
16 KAYLA GUTIERREZ,                               Case No. 3:20-cv-02335-MMA-LL
   individually and on behalf of all
17 others similarly situated,                     CLASS ACTION
18                     Plaintiff,                 JOINT MOTION FOR DISMISSAL
19            v.
20 KARZ PLUS, LLC, a California                    Complaint Filed:     11/30/2020
   Limited Liability Company,                      Trial Date:          Not Set
21
               Defendant.
22
23
24
25
26
27
28
                                                                 Case No. 3:20-cv-02335
     SMRH:4829-3578-6965.1                                      JOINT MOTION FOR DISMISSAL
Case 3:20-cv-02335-MMA-LL Document 10 Filed 02/26/21 PageID.60 Page 2 of 2




 1            TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
 2 ATTORNEYS OF RECORD:
 3                     Plaintiff Kayla Gutierrez (“Plaintiff”) and Defendant Karz Plus, LLC
 4 (“Karz Plus”) have reached a settlement as previously reported to this Court.
 5 Plaintiff and Karz Plus hereby stipulate and jointly move to dismiss this lawsuit,
 6 which has not been certified as a class action, in its entirety pursuant to Federal
 7 Rule of Civil Procedure 41(a). Specifically, the parties request that the Court
 8 dismiss Plaintiff’s individual claims asserted against Karz Plus WITH PREJUDICE,
 9 and dismiss all class claims alleged on behalf of the unnamed putative class
10 members WITHOUT PREJUDICE.
11
12 Dated: February 25, 2021
13                                                      EDELSBERG LAW, P.A.
14
15
                                      By                  /s/ Scott Edelsberg
                                                        SCOTT EDELSBERG
16                                                      Attorneys for Plaintiff
17                                                  Email: scott@edelsberglaw.com

18
19
20
21 Dated: February 25, 2021                    BALESTRERI, POTOCKI & HOLMES, ALC
22
23
                                        By      /s/ Michael C. Rogers
24
                                                              Michael C. Rogers
25
                                                           Attorneys for Defendant
26                                                       Email: mrogers@bph-law.com
27
28

                                                  -2-               Case No. 3:20-cv-02335
     SMRH:4829-3578-6965.1                                         JOINT MOTION FOR DISMISSAL
